United States Court of Appeals
                        For the First Circuit
No. 12-1586

           FRANK SAWYER TRUST OF MAY 1992, Transferee;
                     CAROL S. PARKS, Trustee,

                        Petitioner, Appellee,

                                  v.

                COMMISSIONER OF INTERNAL REVENUE,

                        Respondent, Appellant.


                                ERRATA

     The opinion of this Court, issued on March 29, 2013, should be

amended as follows.

     On page 2, 2nd paragraph, line 12, replace "corporation's"

with "corporations'".

     On page 24, 3rd paragraph, line 2, replace "October 10, 2000"

with "October 11, 2000".

     On page 25, line 1, on page 27, 2nd paragraph, line 6, and on

page 29, 2nd paragraph, line 9, replace "(I)" with "(i)".